Citation Nr: 1523657	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  11-08 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a left knee disability, including as due to a toe injury.

2.  Entitlement to a compensable rating for bilateral hearing loss.
 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1969 to October 1970 and from December 1990 to February 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2009, and August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. The Veteran's appeal was previously remanded by the Board in September 2014.

In July 2014, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

In March 2012, the Veteran submitted a waiver of the Veteran's right to have additional evidence initially considered by the RO.  Accordingly, the Board may consider evidence in the first instance.  See 38 C.F.R. § 20.1304 (2014).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.  

FINDINGS OF FACT

1.  The probative evidence does not show that the Veteran's left knee disability is causally or etiologically related to his military service or to a service-connected disability.

2.  The most probative evidence reflects that the Veteran's bilateral hearing loss is manifested by no worse than Level I hearing loss in the right ear, and Level I hearing loss in the left ear.

CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A letter sent to the Veteran in August 2007, advised the Veteran with what information or evidence is necessary to substantiate his service connection claim for his left knee as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The August 2007 VCAA letter was sent prior to the rating decision in July 2009.  The Veteran was similarly sent a VCAA letter in June 2010 for his claim for an increased rating for his bilateral hearing loss, which was prior to the August 2010 rating decision.  Therefore, VA fulfilled its duty to notify. 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Here, the Veteran's statements have been associated with the file. The Board notes that the Veteran's service treatment records (STRs) were associated as best as possible.  In June 2009, the Veteran was notified of the unavailability of his service treatment records and the steps the RO took in order to obtain those records.  The Veteran was also notified of alternative records that could be used in lieu of service treatment records. The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of her claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

The Veteran was also provided an opportunity to set forth his contentions during a videoconference Board hearing in July2014, which fulfilled the requirements set forth by Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).

The prior remand instructions were substantially complied with for the Veteran's claim.  The September 2014 Board remand instructions stated that the Veteran be given an opportunity to submit private records, and for the Veteran to undergo a VA examination for his left knee, and hearing loss claims.  Records from the specific physician referenced in the remand are associated with the record, and the Veteran was given examinations in February 2015.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The February 20015 knee and lower leg examination is adequate, as the examination report shows that the examiners considered the Veteran's relevant medical/military/occupational history, reviewed relevant physical examinations with testing and provided reasoned analysis to support the medical opinion provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

The Veteran was provided an audio examination in February 2015.  The examiner did not report audiological information because the Veteran did not provide valid and reliable hearing test results.  The examiner explained that based on the results of various testing, the Veteran should have exhibited no greater than mild impairment with regard to his hearing.  The duty to assist is not a one-way street. See Wood v. Derwinski, 1 Vet. App. 190 (1991); see also Turk v. Peake, 21 Vet. App. 565, 568 (2008) (finding that VA's duty is to assist the Veteran in developing his claim, rather than to develop the entire claim with the Veteran performing a passive role).  Thus, the Board finds that no further action is necessary to meet VA's duty to assist in providing a medical examination.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.
 
Service Connection Left Knee 

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).   Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Service connection may also be granted for certain chronic diseases, including arthritis, if manifested to a compensable degree within one year following discharge from active military service.  38 C.F.R. §§ 3.307, 3.309.

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

The Veteran was diagnosed with degenerative arthritis of the left knee, at his February 2015 knee and lower leg conditions Disability Benefits Questionnaire (DBQ).  The examiner noted the Veteran's left knee arthritis had its initial onset in 2008.  Thus, the Veteran fulfills the first element of service connection.  The Veteran stated at his videoconference Board hearing, that he injured his knee during his period of active duty beginning in December 1990.  The Veteran stated that while undergoing training maneuvers he sprained his knee.  The Veteran's in-service injury is consistent with his period of service, and Military Occupation Specialty of an indirect fire infantryman.  The Board also notes that a buddy statement was submitted in September 2012 which stated that while training at Fort Hood, the Veteran injured his knee when he jumped from one of the gun tracks.  Thus, the Veteran also fulfills the second element of service connection.    

No complaint, diagnosis or treatment for left knee arthritis is shown in the service treatment records or during a VA examination within a year after the Veteran's separation from service.  Thus, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309(a).  The Veteran's complaints of pain since service similarly do not qualify as continued symptomatology which warrants service connection.  The continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

With regard to the issue of nexus, the Veteran stated in a VA Form 9, received in March 2011 that his left knee disability is due to his toe injury which occurred in Vietnam.  The Veteran stated that while serving in Vietnam he jumped from his sleep after an incoming attack and injured his toes.  The Veteran also contends that his injury from a training exercise during his most recent period of active duty is the cause of his current disability.  The Veteran's private evidence from Dr. Bassett, and the VA medical evidence of record shows treatment for the Veteran's left knee.  Complaints of pain, swelling, and trouble walking, as well as steroid injections are noted.  The Board also notes the Veteran's private records from August and September 1984 which shows medical treatment received for his right knee and right leg from Rio Grande Orthopedic and Sports Medicine Clinic.  The private medical evidence does not show treatment to the Veteran's left knee during that same time period.           

The February 2015 VA examiner determined that the Veteran's left knee arthritis was not caused by or a direct result of military service.  In support of the opinion, the examiner stated that the Veteran did not have a history of left knee injury during his first period of active service.  The examiner acknowledged that the Veteran stated that he injured his knee in Vietnam, during National Guard exercises, and then again during his period of active duty in support of Desert Storm.  The examiner noted that the Veteran's last period of active duty ended in 1991 and that the first documentation of left knee complaints was in 2008.  The examiner specifically noted that the records were silent for over fifteen years.  The examiner also opined that the Veteran's x-ray results show changes and degenerative process compatible with the Veteran's age and senescence.  In response to the Veteran's contention, the examiner also concluded that the Veteran's left knee arthritis was unrelated to any potential injury he incurred to his toes.  The examiner included the medical literature he reviewed in coming to his determination.   

The medical opinion provided contained not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner also discussed the Veteran's lay assertions in his analysis and therefore complied with Dalton v. Nicholson, 21 Vet. App. 23 (2007).  For these reasons, the Board finds that the VA examiner's opinion is of great probative value.  The Veteran's contention that the cause of his left knee disability was his in-service fall, is not sufficient to outweigh the medical examiner's opinion.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). 

While knee pain is capable of lay observation, the Board finds that the determination of whether a current knee disorder is a continuing disease process of symptomatology noted in service or rather a separate and distinct disorder due to post-service events is a complex medical determination requiring x-ray interpretation and medical knowledge of the knee and joints and, consequently, necessitating medical expertise to resolve.  The medical expert determined that the Veteran's description of having had knee problems ever since service inconsistent with not needing medical intervention to treat the knee problems over the nearly two decade between his discharge from service and his presentation at VA in 2008, and inconsistent with the clinical findings, or lack thereof, shown on x-ray examination. Thus, given the examiner's medical expertise and the sound basis for the unfavorable opinion rendered, the Board finds that there is credible and persuasive evidence that the Veteran's current knee complaints are not etiologically related to an in-service fall. 

In the instant appeal, the VA medical opinion is more probative, and so the Veteran's account does not fulfill the nexus requirement for his left knee arthritis.  Furthermore, the Board notes that post-service medical evidence does not reflect complaints or treatment for left knee pain until many years after service.  The Board relies on the long gap between discharge and the initial documented reports of symptoms to medical providers, along with the explanation that the Veteran's arthritis is likely due to aging.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim); see also Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the review of the claims file and thoroughness and detail of the opinion).

The Veteran's claim for secondary service connection predicated on a toe disability also must be denied.  There is no legal basis upon which to award service connection for a disability that is claimed as secondary to a disability that is not service connected.  The Veteran's claim for service connection for a left knee arthritis due to a toe disability must thus be denied as a matter of law since the Veteran is not service connected for a toe disability.  38 C.F.R. § 3.310; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).

As such, service connection for a left a knee disability is not warranted on any basis.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim. 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2013).  Therefore, the Veteran's claim for service connection is denied.

Increased Rating Bilateral Hearing Loss 

The Veteran is service-connected for bilateral hearing loss under Diagnostic Code 6100 which is currently evaluated at a noncompensable disability rating.  The Veteran seeks an increased rating. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In evaluating increased rating claims staged ratings must be considered. Id. at 509-10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 .

In evaluating the extent of hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz . 

The rating schedule for hearing loss establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness. VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test. The horizontal lines in Table VI (contained in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test. The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage disability evaluation is found from Table VII by intersecting the horizontal column appropriate for the numeric designation for the ear having the better hearing acuity and the vertical row appropriate to the numeric designation level for the ear having the poorer hearing acuity. 38 C.F.R.§4.85(f). 

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.

Moreover, under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral. That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

In April 2008 the Veteran underwent a VA audio examination.  The Veteran's pure tone thresholds, in decibels were as follows:


HERTZ


500
1000
2000
3000
4000
Average
RIGHT
20
25
25
20
30
25
LEFT
10
15
20
25
30
23

Speech recognition scores based on the Maryland CNC Test were 92 percent in the right ear and 92 percent in the left ear.  The examiner reviewed the Veteran's reports of hearing loss, and medical history, also noting that the Veteran was employed as a construction foreman.  The examiner reviewed the Veteran's complaints and history of tinnitus.  In summary, the examiner concluded that the Veteran exhibits mild sensorineural hearing loss in both ears.  

Based on the evidence from the April 2008 VA examination, Table VI of 38 C.F.R. § 4.85 shows the Veteran's right ear hearing loss to be a Level I impairment. The Veteran's left ear hearing loss is Level I impairment. 38 C.F.R. § 4.85.  Applying these results to Table VII, a noncompensable evaluation is assigned.  Additionally, the special rating considerations under 38 C.F.R. § 4.86 are not applicable.

In July 2010 the Veteran underwent a VA audio examination.  The Veteran's pure tone thresholds, in decibels were as follows:


HERTZ


500
1000
2000
3000
4000
Average
RIGHT
35
45
50
55
55
51.25
LEFT
35
40
45
40
55
45

Speech recognition scores based on the Maryland CNC Test were 94 percent in the right ear and 96 percent in the left ear.  The examiner noted the Veteran's history of hearing loss and tinnitus.  The examiner also stated that the Veteran reported that his hearing loss affected his overall functional ability in that he was unable to hear well.  The examiner also reviewed the Veteran's military and post-military noise exposure.  The examiner stated that the Veteran has bilateral moderate sensorineural hearing loss.        

Based on the evidence from the July 2010 VA examination, Table VI of 38 C.F.R. § 4.85 shows the Veteran's right ear hearing loss to be a Level I impairment.  The Veteran's left ear hearing loss is Level I impairment. 38 C.F.R. § 4.85.  Applying these results to Table VII, a noncompensable evaluation is assigned.  Additionally, the special rating considerations under 38 C.F.R. § 4.86 are not applicable.

Private audiological testing from the Valley Ear, Nose and Throat Specialist is associated with the claims file.  The private records show a February 2012 audiological evaluation.  Threshold testing was noted as 80 decibels for his right ear, and 75 decibels for his left ear.  The physician determined that the Veteran's speech discrimination score was 76 percent for his right ear, and 80 percent for his left ear.  The examiner noted that the reliability of the examination and the response consistency from the Veteran was poor.  The physician relayed the examination results using an audiogram key, with symbols.  The testing data did not show a review of the Veteran's prior medical history, complaints of hearing loss, nor did it give an impression or review of the data. 

The Board notes that a private audiogram, which contains uninterpreted graphic representations of audiometric data, may be interpreted by the fact finder.  See Ponder v. Shinseki, No. 09-0881, 2010 WL 4241571, at *3 (Vet. App. Oct. 28, 2010) (unpublished single-judge disposition) (noting that in Kelly v. Brown, 7 Vet. App. 471 (1995), the United States Court of Appeals for Veterans Claims (Court) determined that it could not interpret the results of an audiograph because interpretation required a factual finding; however, the Board, was empowered to make factual findings in the first instance); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited for any persuasiveness or reasoning it contains).  The Board finds the February 2012 private findings inadequate for rating purposes.  The examiner determined that the results from the Veteran were poor in consistency, and the physician provided no analysis of the Veteran's condition.  All that was submitted was the Veteran's audio testing data.  A medical opinion that contains only data and conclusions is not entitled to any weight. Reasoned analysis is required in a medical opinion, it is where most of the probative value of a medical opinion comes from.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board additionally notes that it is unclear whether the private testing used the Maryland CNC test as required by regulation.  38 C.F.R. § 4.85(a).        

In April 2012 the Veteran was given a VA contract examination.  The Veteran's pure tone thresholds, in decibels were as follows:


HERTZ


500
1000
2000
3000
4000
Average
RIGHT
60
70
80
90
105
 86.25
LEFT
80
85
90
95
105
 93.75

Speech recognition scores based on the Maryland CNC Test were 90 percent in the right ear and 90 percent in the left ear.  The examiner determined that the Veteran's audiological testing results were invalid.  The examiner stated that she was unable to determine the amount or type of hearing loss due to the Veteran's inconsistent responses on the pure tone tests, even after the Veteran was reinstructed several times.  The examiner further added that the speech recognition scores and the pure tone results were not in agreement, even with multiple retests.  The examiner concluded that because identifying speech is a much more complicated task then responding to pure tones, the Veteran's pure-tone testing is unreliable.  The examiner stated that the Veteran's speech reception threshold test and scores were reliable and could be used for rating purposes.       

The Veteran was given another VA audio examination in February 2015.  The audio examination was given pursuant to the September 2014 Board remand.  The remand was premised on the fact that the Veteran's April 2012 audio examination yielded unreliable test results for rating purposes.  When the Veteran was re-examined in February 2015, the examiner did not report audiological testing results, because the Veteran could not or would not provide valid and reliable hearing test results.  The examiner reasoned that spondee thresholds obtained were elevated while pure tone averages indicated hearing was twenty decibels poorer than spondee thresholds.  The examiner also offered the opinion that the Veteran's hearing bilaterally should have been no greater than mildly impaired.    

The April 2012, and February 2015 VA examiners indicated that discrepancies between different types of test results raised a question about the accuracy of the test responses and ultimately concluded that the test results were invalid.  Therefore, the Board finds that the examination results are insufficient for rating purposes and are afforded no probative value.38 C.F.R. § 38 C.F.R. § 4.85(a).

The schedular criteria for a compensable rating have not been met at any time.  The reliable and adequate examination results show that the Veteran does not have sufficient hearing impairment to warrant a compensable rating.  The Board acknowledges the Veteran's testimony that he has difficulty hearing, and comprehending speech. The Board also acknowledges that he is competent to report his personal observations regarding his symptomatology. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is a layperson without audiological training and, therefore, is not competent to opine on his current level of hearing loss in terms that would establish his entitlement to a higher rating under the applicable regulations and rating criteria.  The Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals than to the Veteran's statements.  In this regard, the Board finds the April 2012, and February 2015 VA examiner's determination that the audiometric results were not reliable as highly probative as it is supported by a detailed rationale.  The Board also finds that test conclusions and results submitted by a private physician are also insufficient for rating purposes.  The Veteran is not entitled to a higher rating for his bilateral hearing loss based on the suitable evidence of record.   

The Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Veteran has stated that his hearing loss impedes his ability to comprehend and to function.  The Veteran's complaints related to hearing loss are considered under the appropriate diagnostic codes.  His hearing loss is manifested by difficulty hearing speech, and the examination records included the examiners' notations that the hearing loss disability resulted in diminished ability to hear speech.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The rating criteria contemplate speech reception thresholds and impairment in the ability to hear spoken words on Maryland CNC testing and further contemplate exceptional patterns of hearing impairment.  Hence, the rating criteria contemplate the Veteran's symptomatology. Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not in order.

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki. In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not submitted a claim for TDIU. While the evidence shows that the Veteran may have difficulty understanding speech and has lay complaints of hearing loss, the Veteran's hearing loss does not render him unable to work nor has the Veteran made that contention.  Therefore, the Board finds that TDIU based on the Veteran's service-connected hearing loss is not warranted.









ORDER

Entitlement to service connection for a left knee disability, including as due to a toe injury is denied.

Entitlement to a compensable rating for bilateral hearing loss is denied.



____________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


